J-S65027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       :     IN THE SUPERIOR COURT OF
                                                   :          PENNSYLVANIA
                                                   :
                  v.                               :
                                                   :
                                                   :
    TYUS AFERNEE MOORE                             :
                                                   :
                         Appellant                 :     No. 911 EDA 2017

            Appeal from the Judgment of Sentence February 15, 2017
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0000274-2015


BEFORE: OLSON, J., OTT, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                          FILED JANUARY 22, 2018

        Tyus Afernee Moore appeals from the judgment of sentence imposed

February 15, 2017, in the Delaware County Court of Common Pleas, following

the revocation of his parole and probation. The trial court sentenced Moore

to back time of 608 days for the violation of his parole on a charge of retail

theft,1 and a concurrent term of 18 to 36 months’ imprisonment for the

violation    of    his   probation    on       a       charge    of   criminal   conspiracy.2

Contemporaneous with this appeal, Moore’s counsel has filed a petition to

withdraw from representation and an Anders brief.                          See Anders v.

California, 386 U.S. 738 (1967); Commonwealth v. McClendon, 434 A.2d

1185 (Pa. 1981). The sole issue addressed in the Anders brief is a challenge
____________________________________________


1   18 Pa.C.S. § 3929(a).

2   18 Pa.C.S. § 903.
J-S65027-17



to the discretionary aspects of Moore’s revocation sentence. For the reasons

below, we affirm the judgment of sentence, and grant counsel’s petition to

withdraw.

      The pertinent facts and procedural history underlying this appeal are as

follows. On August 8, 2014, Moore and two females stole more than $900

worth of clothing from a department store in Delaware County. Thereafter,

on April 16, 2015, Moore entered a guilty plea to one count each of retail theft

and conspiracy.    He was sentenced that same day to time served to 23

months’ imprisonment on the retail theft charge, and a concurrent term of

one-year probation on the conspiracy charge.          Moore was immediately

paroled.

      On October 12, 2015, Moore’s probation/parole officer requested a

bench warrant for Moore’s arrest, after Moore was charged with firearms and

drug offenses in Philadelphia.   That warrant was rescinded on February 8,

2016, when the charges in Philadelphia were withdrawn. At that time, the

case was adopted by federal prosecutors, who believed Moore was going to

provide reliable information about several homicides. See Request for Bench

Warrant, 2/24/2016, at 1. However, Moore subsequently failed to report to

his probation/parole officer, and a request for a bench warrant was once again

filed. At the February 15, 2017, revocation hearing, Moore stipulated to the

probation/parole violation. However, he requested the court sentence him so

that he could remain in county prison.       Moore’s probation/parole officer

testified regarding the aforementioned circumstances, including Moore’s

                                     -2-
J-S65027-17



purported intent to cooperate with federal authorities. The officer explained

that after Moore failed to appear, “[i]t turned into the conviction[ … and] when

the U.S. Marshalls went and attempted to arrest him on [the revocation]

warrant, as well as the warrant from the federal authorities, he fought them

and tried to get away so he wasn’t apprehended.” N.T., 2/15/2017, at 5.

Accordingly, the officer recommended the court sentence Moore to his full

back time of 608 days on the violation of his parole for retail theft, and a

concurrent term of 18 to 36 months on the violation of his probation for

conspiracy.      The trial court adopted the recommendation of Moore’s

probation/parole agent, and imposed the sentence now on appeal.

       Moore filed a timely post-sentence motion, asserting his sentence on

the conspiracy charge was “overly harsh and excessive, and [] not within the

standard sentence guideline range[,]” and that his sentence on the retail theft

charge “did not take into consideration that parole remains a viable means of

rehabilitating” him.     Post-Sentence Motion to Modify Gagnon II Sentence,

2/22/20127, at ¶¶ 10, 14. The trial court denied the motion the next day,

and this timely appeal followed.3

       When counsel files a petition to withdraw and accompanying Anders

brief, we must first examine the request to withdraw before addressing any of
____________________________________________


3 On March 21, 2017, the trial court ordered Moore’s counsel to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
After receiving an extension of time, counsel complied with the court’s
directive, and on May 22, 2017, filed a statement of intent to file an Anders
brief pursuant to Pa.R.A.P. 1925(c)(4).


                                           -3-
J-S65027-17



the substantive issues raised on appeal. Commonwealth v. Bennett, 124

A.3d 327, 330 (Pa. Super. 2015). Our review of the record reveals counsel

has complied with the requirements for withdrawal outlined in Anders, supra,

and its progeny. Notably, counsel completed the following: (1) he filed a

petition for leave to withdraw, in which he states his belief that the appeal is

wholly frivolous; (2) he filed an Anders brief pursuant to the dictates of

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009); (3) he

furnished a copy of the Anders brief to Moore; and (4) he advised Moore of

his right to retain new counsel or proceed pro se. See Commonwealth v.

Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en banc). Moreover, we

have received no correspondence from Moore supplementing the Anders

brief.

         Therefore, we proceed “to make a full examination of the proceedings

and make an independent judgment to decide whether the appeal is in fact

wholly frivolous.” Commonwealth v. Flowers, 113 A.3d 1246, 1248 (Pa.

Super. 2015) (quotations and citation omitted). In so doing, we review not

only the issues identified by appointed counsel in the Anders brief, but

examine all of the proceedings to “make certain that appointed counsel has

not overlooked the existence of potentially non-frivolous issues.” Id. at 1249

(footnote omitted).




                                      -4-
J-S65027-17



       The sole issue addressed in the Anders brief is a challenge to the

discretionary aspects of Moore’s sentence.4 A challenge to the discretionary

aspects of a sentence is not absolute, but rather, “must be considered a

petition for permission to appeal.” Commonwealth v. Best, 120 A.3d 329,

348 (Pa. Super. 2015) (quotation omitted). In order to reach the merits of

such a claim, this Court must determine:

       (1) whether the appeal is timely; (2) whether Appellant preserved
       his issue; (3) whether Appellant’s brief includes a concise
       statement of the reasons relied upon for allowance of appeal with
       respect to the discretionary aspects of sentence; and (4) whether
       the concise statement raises a substantial question that the
       sentence is appropriate under the sentencing code.

Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super. 2013)

(quotation omitted), appeal denied, 81 A.3d 75 (Pa. 2013).

       In the present case, although Moore filed a timely appeal and preserved

his challenge in a post-sentence motion, counsel failed to include a concise

statement of the reasons relied upon for allowance of appeal pursuant to

Pa.R.A.P. 2119(f) in the           Anders brief.   Nevertheless, because the

Commonwealth did not object to the omission, we may consider the claim on

appeal.    See Commonwealth v. Gould, 912 A.2d 869, 872 (Pa. Super.

2006). See also Commonwealth v. Bynum-Hamilton, 135 A.3d 179, 184

(Pa. Super. 2016) (declining to waive a discretionary sentencing claim despite
____________________________________________


4 We note that “this Court’s scope of review in an appeal from a revocation
sentencing includes discretionary sentencing challenges.” Cartrette, supra,
83 A.3d at 1034.



                                           -5-
J-S65027-17



the absence of a Rule 2119(f) statement when counsel has requested to

withdraw and filed an Anders brief).     Therefore, we must now determine

whether the Anders brief raises a substantial question justifying our review.

      A substantial question exists when an appellant sets forth “a colorable

argument that the sentence imposed is either inconsistent with a specific

provision of the Sentencing Code or is contrary to the fundamental norms

underlying the sentencing process.” Commonwealth v. Ventura, 975 A.2d

1128, 1133 (Pa. Super. 2009), appeal denied, 987 A.2d 161 (Pa. 2009)

(citation omitted).   Here, Moore contends the sentence imposed upon

revocation of his parole and probation was “harsh and excessive,” and “not

within the standard sentence guideline range[.]” Anders Brief at 7. Further,

Moore argues the trial court ignored the fact that he completed several classes

while in federal prison and has grown as a person, so that he is “more

amendable to correctional supervision outside of prison.” Id.

      “A claim that a sentence is manifestly excessive such that it constitutes

too severe a punishment raises a substantial question.” Commonwealth v.

Kelly, 33 A.3d 638, 640 (Pa. Super. 2011). Moreover, upon revocation of

probation, a court may impose a sentence of total confinement only upon

finding that: “(1) the defendant has been convicted of another crime; or (2)

the conduct of the defendant indicates that it is likely that he will commit

another crime if he is not imprisoned; or (3) such a sentence is essential to

vindicate the authority of the court.”     42 Pa.C.S. § 9771(c).    Therefore,

Moore’s contention that the court abused its discretion in imposing a term of

                                     -6-
J-S65027-17



imprisonment following the revocation of his probation, also raises a

substantial question that the sentence imposed was inconsistent with Section

9771.

        Our review of a sentence imposed upon the revocation of probation is

different than our review of a sentence imposed following the revocation of

parole. When considering a challenge to a sentence imposed upon revocation

of probation, our Supreme Court has explained:

        At initial sentencing, all of the rules and procedures designed to
        inform the court and to cabin its discretionary sentencing
        authority properly are involved and play a crucial role. However,
        it is a different matter when a defendant reappears before the
        court for sentencing proceedings following a violation of the mercy
        bestowed upon him in the form of a probationary sentence. For
        example, in such a case, contrary to when an initial sentence is
        imposed, the Sentencing Guidelines do not apply, and the
        revocation court is not cabined by Section 9721(b)’s requirement
        that “the sentence imposed should call for confinement that is
        consistent with the protection of the public, the gravity of the
        offense as it relates to the impact on the life of the victim and on
        the community, and the rehabilitative needs of the defendant.”
        42 Pa.C.S. § 9721. See Commonwealth v. Reaves, 592 Pa.
        134, 150, 923 A.2d 1119, 1129 (2007) (citing 204 Pa.Code. §
        303.1(b) (Sentencing Guidelines do not apply to sentences
        imposed as result of revocation of probation)).

              Upon revoking probation, “the sentencing alternatives
        available to the court shall be the same as were available at the
        time of initial sentencing, due consideration being given to the
        time spent serving the order of probation.” 42 Pa.C.S. § 9771(b).
        Thus, upon revoking probation, the trial court is limited only by
        the maximum sentence that it could have imposed originally at
        the time of the probationary sentence, although once probation
        has been revoked, the court shall not impose a sentence of total
        confinement unless it finds that:

           (1) the defendant has been convicted of another crime; or



                                       -7-
J-S65027-17


        (2) the conduct of the defendant indicates that it is likely
        that he will commit another crime if he is not imprisoned;
        or

        (3) such a sentence is essential to vindicate the authority of
        the court.

     42 Pa.C.S. § 9771(c).

           Moreover, 42 Pa.C.S. § 9721(b) specifies that in every case
     following the revocation of probation, “the court shall make as a
     part of the record, and disclose in open court at the time of
     sentencing, a statement of the reason or reasons for the sentence
     imposed.” See also Pa.R.Crim.P. 708(C)(2) (indicating at the
     time of sentence following the revocation of probation, “[t]he
     judge shall state on the record the reasons for the sentence
     imposed.”).

Commonwealth v. Pasture, 107 A.3d 21, 27–28 (Pa. 2014).

     However, upon the revocation of parole, the trial court has no authority

to impose a new sentence.     Commonwealth v. Kalichak, 943 A.2d 285,

290–291 (Pa. Super. 2008). “Rather, the only option for a court that decides

to revoke parole is to recommit the defendant to serve the already-imposed,

original sentence” and “[a]nd at some point thereafter, the defendant may

again be paroled.” Id. (citation omitted).

     Our review of the record reveals no error or abuse of discretion on the

part of the trial court. The statutory maximum sentence the court could have

imposed upon revocation of Moore’s probation on the charge of criminal

conspiracy was 30 to 60 months’ imprisonment.        See Guideline Sentence

Form, 4/16/2015; 18 Pa.C.S. § 1104 (maximum sentence for first-degree

misdemeanor is five years’ imprisonment). The court’s imposition of a term

of 18 to 36 months’ imprisonment fell within the statutory maximum.



                                    -8-
J-S65027-17



Contrary to Moore’s contention, the trial court was not required to consider

the sentencing guideline ranges. See Pasture, supra.

      Furthermore, we find the court did not err in imposing a sentence of

total confinement. See id. Here, Moore was arrested only six months after

his release on the present charges, and subsequently convicted of another

crime. See Gagnon II Hearing Report, 2/15/2017, at 2 (Moore was convicted

in federal court of possession of a weapon on 12/1/2016). Moreover, the trial

court commented at the revocation hearing: “I think it’s pretty obvious from

the recitation of the District Attorney as well as the probation officer this

gentleman is not amenable to supervision on the street.” N.T., 2/15/2017, at

7.   Accordingly, pursuant to Section 9771(c), the court was justified in

imposing a sentence of total confinement because Moore was convicted of

another crime, and his conduct indicated it was likely he would commit another

crime if not incarcerated. See 42 Pa.C.S. § 9771(c)(1)-(2). Therefore, no

relief is warranted on Moore’s probation revocation sentence for the charge of

conspiracy.

      With regard to the revocation of Moore’s parole of the charge of retail

theft, we again conclude he is entitled to no relief. Moore does not dispute

that his conviction of the federal gun charge constituted a violation of his

parole in the present case. Accordingly, we find no abuse of discretion on the

part of the trial court in recommitting Moore to serve the balance of his original

retail theft sentence and refusing to release him for immediate parole.




                                      -9-
J-S65027-17



Indeed, as explained above, Moore has already demonstrated he is not

amenable to supervision outside the confines of prison.

     Therefore, we agree with counsel’s assessment that the issue identified

in the Anders brief is frivolous.     Moreover, we have conducted “a full

examination of the proceedings,” and conclude that “the appeal is in fact

wholly frivolous.” Flowers, supra, 113 A.3d at 1248.

     Judgment of sentence affirmed.          Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/18




                                    - 10 -